Dear Ms. Ross:
Your request for an Attorney General's Opinion regarding the homestead exemption from ad valorem taxation provided for in La.Const. art. 7, Section 20(A) has been assigned to me for research and reply.
In your request, you ask the following questions:
  1. Does that exemption extend to property owned by a Louisiana limited liability company?; and
  2. If the answer to the previous question is yes, does that exemption extend to property, originally owned in full ownership by a natural person, who subsequently donated such property to his children, reserving a usufruct over same and whose children subsequently exchanged their ownership interest for membership in a Louisiana limited liability company?
First, we note that La.Const. art. 7, Section 20(A)(5) provides that "[t]he homestead exemption shall extend only to a naturalperson or persons and to a trust created by a natural person orpersons, in which the beneficiaries of the trust are a naturalperson or persons provided that the provisions of this Paragraph are otherwise satisfied." [Emphasis added]. Since a Louisiana limited company is a juridical1 rather than a natural person, it is the opinion of this office that the homestead exemption from ad valorem taxation provided for in La.Const. art. 7, Section 20(A) does not extend to a Louisiana limited liability company.
Because the answer to your first question is no, as requested, there is no need to address your second question. *Page 2 
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL Attorney General
  By: __________________________ BENJAMIN A. HUXEN II Assistant Attorney General
  JDC/BAH II
1 La. Civ. Code art. 24.